EXHIBIT 10.2


FOURTH AMENDED AND RESTATED LICENSE AGREEMENT
 
 
This Fourth Amended and Restated License Agreement (“Agreement”), effective this
2nd day of November, 2011 is between the University of Chicago, an Illinois
not-for-profit corporation (“UNIVERSITY”), having its principal office at 6030
S. Ellis Avenue Suite 2S, Chicago, IL 60637 and Opexa Therapeutics, Inc., a
Texas corporation (“LICENSEE”), having its principal office at 2635 Technology
Forest Blvd., The Woodlands, Texas 77381.  Each hereunder may be referred to
separately as the (“Party”), or together as the (“Parties”).  The Parties agree:
 
1.           RECITALS
 
 
A.
To the best of the UNIVERSITY’s knowledge at the date of execution of this
Agreement, the inventions identified in Schedule A were conceived or first
reduced to practice by the UNIVERSITY as Operator of Argonne National Laboratory
(ANL) in the performance of work under its U.S. Department of Energy (DOE) Prime
Contract No. W-31-109-ENG-38.  Pursuant to terms of the DOE Contract and 35 USC
200 et seq., UNIVERSITY has acquired certain rights in and to said inventions.

 
 
B.
LICENSEE, a business entity specializing in the development of therapeutic
products, is interested in acquiring certain rights to said inventions.

 
 
C.
UNIVERSITY is willing to grant such rights so that said inventions may be
developed and used to the fullest extent for the benefit of the U.S. economy and
the general public.

 
 
D.
Immediately prior to execution of this Agreement by UNIVERSITY and LICENSEE,
Novartis Institutes for BioMedical Research, Inc. (“Novartis”) assigned its
rights under the Third Amended and Restated License Agreement, executed on
November 20, 2009 by and between the UNIVERSITY and Novartis (the “Third Amended
and Restated License Agreement”), which is the predecessor to this Agreement, to
LICENSEE, and LICENSEE assumed the obligations thereunder, pursuant to that
certain Assignment Agreement and General Release dated November 2, 2011.

 
 
E.
In connection with the assignment from Novartis, the Parties desire to amend and
restate their agreement, and the Parties agree and acknowledge that this
Agreement is the entire understanding between the Parties and supersedes all
previous understandings and agreements, including the Third Amended and Restated
License Agreement.

 
2.           DEFINITIONS
 
   The following capitalized terms used in this Agreement shall mean:
 
 
A.
“Affiliate” means, as to any person or entity, any other person or entity, which
directly or indirectly controls, is controlled by or is under common control
with the Party.  Control shall mean the right to control, or actual control of,
management of such other entity, whether by ownership of voting securities, by
agreement, or otherwise, or the direct or indirect ownership of the maximum
percentage of such stock permitted under local laws or regulations in those
countries where fifty percent (50%) ownership by a foreign entity is not
permitted.

 
 
 
Page 1 of 19

--------------------------------------------------------------------------------

 
 
 
B.
“Calendar Quarter” means each of the four, three-month periods ending on
March 31st, June 30th, September 30th, and December 31st.

 
 
C.
“Calendar Year” means the twelve-month period ending on December 31st.

 
 
D.
“Commercially Reasonable Efforts” means the expenditure of those efforts and
resources used consistent with the usual practice of LICENSEE and its Affiliates
in pursuing development or commercialization of its other similar pharmaceutical
products with similar market potential and at a similar stage in development.

 
 
E.
“Effective Date” means the date appearing in line 1 of this Agreement.

 
 
F.
“EU Regulatory Approval” means (a) marketing authorization approval from the
EMEA and pricing and reimbursement approval in any three of France, Germany,
Italy, Spain or the United Kingdom or (b) national marketing authorization
approval and pricing and reimbursement approval in any three of France, Germany,
Italy, Spain or the United Kingdom.

 
 
G.
“Field” means all fields of use within the diagnosis of, production of
therapeutics for, or treatment of diseases and/or disorders in humans and the
use in animals only for the development of such products or applications in
humans.  The Field includes making stem cells and banking of stem cells for such
purpose and diagnostics, drug testing, therapeutics and screening of small
molecules, proteins, and/or peptides that may cause differentiation of stem
cells in vitro and/or in vivo and the stem cells themselves.

 
 
H.
“FPFV” shall mean, with respect to a Product or Method, the administration of
the first dose of such Product or first administration of such Method to the
first patient at his first visit in a Phase IIb Clinical Trial, as applicable.

 
 
I.
“Licensed Patents” means the patents and patent applications listed on Schedule
A and attached hereto, including all continuations, divisionals, and
corresponding foreign patent applications and any patents that may issue
therefrom and any reissues, renewals, reexaminations, substitutions, or
extensions of or to any such patents or patent applications.

 
 
J.
“Licensed Product(s)” means any product covered by the scope of any Valid Claim
contained in any Licensed Patent or a product made by a process, method or
technique covered by the scope of any Valid Claim in any Licensed Patent or
methods of using any product covered by the scope of any Valid Claim contained
in any Licensed Patent.

 
 
 
Page 2 of 19

--------------------------------------------------------------------------------

 
 
 
K.
“Licensed Method(s)” means any method, procedure or process whose use or
practice is within the scope of any Valid Claim of any Licensed Patents
including but not limited to any service or part of selling a service, licensing
a method of use or other means of deriving commercial benefit from Licensed
Products.

 
 
L.
“Net Sales” means the gross sales of Licensed Product(s) and Licensed Method(s)
sold or otherwise distributed in the Territory, less the following amounts
directly chargeable to such sales as indicated on individual invoices:

 
 
·
Customary trade, quantity or cash discounts and rebates actually allowed and
taken;

 
 
·
Amounts repaid or credited to customers on account of rejections or returns; and

 
 
·
Freight and other transportation costs, including insurance charges, and duties,
tariffs, sales and excise taxes and other governmental charges based directly on
Sales, turnover or delivery of such Licensed Products and actually paid of
allowed by LICENSEE and its Affiliates.

 
Net Sales shall be determined in accordance with generally accepted accounting
principles consistently applied.
 
 
M.
“Phase IIb Clinical Trial” means a controlled human clinical trial of a Licensed
Product or Licensed Method in any country that is conducted in accordance with
current Good Clinical Practices (cGCPs) intended to evaluate the effectiveness
of such Licensed Product or Licensed Method in human patients for purposes of
identifying the appropriate dose for a Phase III Clinical Trial, or that would
otherwise satisfy the requirements of 21 CFR §312.21(b) or any successor
regulation thereto or foreign equivalents.

 
 
N.
“Regulatory Approval” means, with respect to a Licensed Product or Licensed
Method in any country or jurisdiction, approval (including where required,
pricing and reimbursement approvals), registration, license or authorization
from a governmental authority in a country or other jurisdiction that is
necessary to market and sell such product in such country or jurisdiction.

 
 
O.
“Regulatory Filing” means, with respect to a Licensed Product or Licensed
Method, any submission to a governmental authority of any appropriate regulatory
application to conduct clinical trials or market a product, and shall include
any submission to a regulatory advisory board, marketing authorization
application, and any supplement or amendment thereto.  For the avoidance of
doubt, Regulatory Filings shall include any Investigational New Drug
Application, New Drug Application (“NDA”), Biologics License Application or the
corresponding application in any other country or group of countries.

 
 
 
Page 3 of 19

--------------------------------------------------------------------------------

 
 
 
 
P.
“Research Compositions” means stem cells created under the Licensed Patents and
differentiated cells prepared from such stem cells.

 
 
Q.
“Royalties” means all amounts payable under Section 4.D and 4.E of this
Agreement.

 
 
R.
“Sale” means any transaction in which a Licensed Product(s) and/or Licensed
Method(s) is placed with a third party for the benefit of LICENSEE or a third
party; provided "Sale" shall not include placement or use of a Licensed
Product(s) and/or Licensed Method(s) with or by a third party which is for
testing or experimental  purposes, including any animal or clinical trials so
long as such placements are reported to the UNIVERSITY  and for which no
Compensation is received.

 
 
S.
“Sales Report” means a written report or reports showing each of: (a) the Net
Sales of each Licensed Product and/or Licensed Method in each country during the
reporting period by LICENSEE, its Affiliates and Sublicensees; and (b) the
Royalties payable, in United States dollars, which shall have accrued hereunder
with respect to such Net Sales.

 
 
T.
“Sublicensee” shall mean any person, company or other entity granted a
Sublicense by LICENSEE, including Affiliates of the Sublicensee.

 
 
U.
“Sublicense” shall mean any agreement entered into by LICENSEE with any person,
company or other entity pursuant to which any of the rights granted to LICENSEE
to the Licensed Patents are exercised.

 
 
V.
“Tangible Materials” shall mean Research Compositions, Licensed Product(s)
remaining in inventory six (6) months after termination of this Agreement, all
materials created in support of the marketing and sale of Licensed Product(s)
and/or Licensed Method(s), and confidential documents related to the Licensed
Patents.

 
 
W.
“Territory” means worldwide.

 
 
X.
“Valid Claim” means an issued claim of any unexpired Licensed Patent or a claim
of any pending patent application which has not been held unenforceable,
unpatentable or invalid by a decision of a court or governmental body of
competent jurisdiction, in a ruling that is unappealable or unappealed within
the time allowed for appeal; which has not been rendered unenforceable through
disclaimer or otherwise; and which has not been lost through an interference
proceeding or irrecoverable failure to pay a maintenance fee.

 
3.           GRANT OF RIGHTS
 
 
A.
Grant of Rights.  Subject to the reservation described in Section 3.D below,
UNIVERSITY hereby grants to LICENSEE and its Affiliates, an exclusive,
non-transferable license, to make, have made, use, have used, import, offer to
sell, sell and/or have sold Licensed Products and/or Licensed Method(s) within
the Field and within the Territory during the term of this Agreement.

 
 
 
Page 4 of 19

--------------------------------------------------------------------------------

 
 
 
 
B.
Sublicense.  LICENSEE shall have the exclusive right to grant Sublicenses to and
under the Licensed Patents to third parties limited to and consistent with the
rights granted LICENSEE under Section 3.A within the Field and within the
Territory.  LICENSEE shall provide UNIVERSITY with a copy of each Sublicense
within sixty (60) days of the execution of the Sublicense.  UNIVERSITY shall
treat all such Sublicenses as confidential pursuant to Section 8.B.

 
 
C.
No Other Rights.  No rights in and to the Licensed Patents other than those
provided in Sections 3.A. and 3.B., above, express or implied, are conveyed by
UNIVERSITY.

 
 
D.
Reservation of Non-Commercial Rights.  UNIVERSITY reserves for itself the
worldwide right to use the Licensed Patents and to practice the inventions
claimed in the Licensed Patents for any educational and/or non-commercial
research purpose it may choose at its own discretion and without any payment
therefore.  UNIVERSITY shall have the right to grant non-exclusive Licenses to
third parties to practice the inventions claimed in the Licensed Patents for
non-commercial research purposes only.  If tangible property is provided by
UNIVERSITY to LICENSEE, UNIVERSITY reserves the right to make, use and provide
tangible property and to grant nonexclusive licenses to make and use such
tangible property to third parties for noncommercial research purposes only.  In
addition, the inventions claimed in the Licensed Patents were made with the use
of funds from the United States government.  Therefore, the U.S. Government has
a paid-up, royalty-free, nontransferable, worldwide, irrevocable license for
government use to practice or have practiced by or on behalf of the U.S.
Government the Licensed Patents.  The U.S. Government has certain other rights
under 35 USC 200 et seq. and applicable regulations.

 
4.           LICENSE FEES, ROYALTIES, AND OTHER PAYMENTS
 



 
A.
Upfront Fee.  As partial consideration for the license granted in Section 3 of
this Agreement, LICENSEE made a payment in full in December, 2004, for one
hundred and seventy-five thousand U.S. dollars ($175,000).  LICENSEE is not
obligated to make any further payment upon execution of this Agreement.

 
 
i.
Equity.  As partial consideration for the license granted in Section 3 of this
Agreement, LICENSEE previously issued 53,462 shares of Opexa common stock to
UNIVERSITY.  LICENSEE is not obligated to issue any additional shares or any
other securities to UNIVERSITY.

 
 
B.
License Maintenance Fees.  LICENSEE shall pay UNIVERSITY twenty thousand U.S.
dollars ($20,000) as a maintenance fee on December 31, 2011.

 
 
 
Page 5 of 19

--------------------------------------------------------------------------------

 
 
 
 
C.
Milestone Payments.  LICENSEE shall immediately notify UNIVERSITY when the
following events are accomplished by either LICENSEE, Sublicensee and/or
Affiliates of either, upon which LICENSEE will pay to UNIVERSITY the following
amounts:

 
 
i.
One-hundred thousand U.S. dollars ($100,000) upon FPFV of a Phase IIb Clinical
Trial of a Licensed Product or Licensed Method.

 
 
ii.
Two-hundred and fifty thousand U.S. dollars ($250,000) upon first Regulatory
Filing seeking Regulatory Approval for a Licensed Product or Licensed Method.

 
 
iii.
Upon first Regulatory Approval in the U.S. of a Licensed Product or Licensed
Method, one million U.S. dollars ($1,000,000).

 
 
iv.
Upon first EU Regulatory Approval of a Licensed Product or Licensed Method, one
hundred fifty thousand U.S. dollars ($150,000).

 
For the avoidance of doubt: (i) each milestone payment shall become payable only
upon the first occurrence of the corresponding milestone event; (ii) none of the
milestone payments shall be payable more than once regardless of how many times
the corresponding milestone event is achieved and (iii) no additional milestone
payments shall be due for milestone events completed for the development and
commercialization of any or all of the Licensed Product(s) and/or Licensed
Method(s) for additional indications or otherwise.
 
The sums due and payable under this Section are nonrefundable and noncreditable
against Royalties except that if LICENSEE makes its first Sale of an
FDA-approved Licensed Product or Licensed Method prior to December 31, 2014,
two-hundred-fifty thousand U.S. dollars ($250,000) of the one million U.S.
dollars ($1,000,000) Milestone Payment in Section 4.C.iii shall be creditable
against Royalties.
 
 
D.
Royalties.  As partial consideration for the license granted in Section 3 of
this Agreement, LICENSEE shall pay UNIVERSITY a Royalty of one and one-half
percent (1.5%) of Net Sales of Licensed Product(s) and/or Licensed Method(s) by
LICENSEE, its Sublicensee(s) and Affiliate(s) of either.  The Royalty obligation
under this Section shall apply upon first Sale of a Licensed Product(s) and/or
Licensed Method(s) whether by LICENSEE or Sublicensee or Affiliates of
either.  Royalty payments shall be due quarterly and payable within sixty (60)
days of the end of each Calendar Quarter beginning with the period in which the
first Sale occurs.

 
 
E.
Minimum Royalties.  If the total Royalties for any Calendar Year, beginning with
the first full Calendar Year following the first Sale of Licensed Product(s)
and/or Licensed Method(s) by LICENSEE, Sublicensee(s), or Affiliate(s), are less
than:

 
 
 
Page 6 of 19

--------------------------------------------------------------------------------

 
 
 
 
i.
fifty-thousand U.S. dollars ($50,000) for the first two years,

 
 
ii.
and one-hundred thousand U.S. dollars ($100,000) for each year thereafter for
the life of the Agreement

 
LICENSEE shall pay UNIVERSITY the difference between such amount and the actual
Royalties due.  Such payment shall be made at the same time payment for
Royalties for the fourth quarter for such year is due.
 
 
F.
Royalty Offset.  In the event that, with respect to Net Sales of Licensed
Products and/or Licensed Methods, LICENSEE is paying royalties to unaffiliated
third parties for patent rights to make, use or sell Licensed Product(s) and/or
Licensed Method(s), the Royalties due and payable to UNIVERSITY hereunder shall
be proportionally reduced by amounts paid to third parties for licenses.  In no
event shall the Royalty payable to UNIVERSITY be less than three quarters of one
percent (0.75%).  A Sublicensee shall not be entitled to a Royalty Offset under
this Section 4.F for any third party licenses it requires.

 
 
G.
Calculation of Royalties.  Calculation of Royalties.  Royalties shall be payable
in U.S. currency within sixty (60) days after the end of each Calendar Quarter
for the Term of the Agreement, beginning with the Calendar Quarter in which the
first Sale of a Licensed Product(s) and/or Licensed Method(s) occurs. A royalty
statement showing Net Sales for each country and a calculation of the Royalties
due shall accompany each payment. Any necessary conversion of currency into
United States dollar shall be at the applicable rate of exchange of as published
in the Wall Street Journal on the last day of the Calendar Quarter in which such
transaction occurred. Each payment shall be accompanied by a Sales Report,
verified and signed by the President or Chief Financial Officer of LICENSEE and
certified as accurate.

 
 
H.
Sublicense Revenue.  For each sublicense granted by LICENSEE, LICENSEE shall pay
to UNIVERSITY five percent (5%) of all compensation of any type received by
LICENSEE in consideration of sublicense. For the purpose of this Section, the
term "compensation" shall not include (i) Royalties; (ii) payments corresponding
to Milestone Payments under Section 4.C; (iii) payments and contributions of
equipment,  materials, and/or services for research, (iv) reimbursement  of
expenses in connection with the prosecution, maintenance or defense of patents
or other intellectual property, or (v) payments for capital stock or other
securities up to the fair market value of such stock or securities; any amounts
in excess of fair market value will be deemed to constitute "compensation" under
this Section 4.H.

 
 
I.
Overdue Payment.  Payments due to UNIVERSITY under this Agreement shall, if not
paid when due under the terms of this Agreement, bear simple interest at the
prime rate of interest (as published by Citibank, N.A. on the date such payment
is due) plus five percent (5%), calculated on the basis of a three hundred sixty
(360) day year for the number of days actually elapsed, beginning on the due
date and ending on the day prior to the day on which payment is made in
full.  Interest accruing under this Section shall be due UNIVERSITY on demand or
upon payment of past due amounts, whichever is sooner.  The accrual or receipt
by UNIVERSITY of interest under this Section shall not constitute a waiver by
UNIVERSITY of any right it may otherwise have to declare a default under this
Agreement or to terminate this Agreement.  Time is of the essence with respect
to all payments made by LICENSEE to UNIVERSITY.

 
 
 
Page 7 of 19

--------------------------------------------------------------------------------

 
 
 
 
J.
Licensee Enforcement of Sublicenses.  LICENSEE shall use commercially reasonable
efforts to enforce the terms of its Sublicense agreements including terminating
Sublicenses for default in payment of Royalties.

 
 
K.
Full and Accurate Records.

 
 
i.
LICENSEE shall keep complete, true and accurate books and records in relation to
this Agreement in accordance with its usual and customary accounting methods,
which are in accordance with the International Financial Reporting Standards
(IFRS) as consistently applied at LICENSEE.  Each Party will keep such books and
records for at least three (3) years following the Calendar Quarter to which
they pertain.

 
 
ii.
UNIVERSITY shall have the right for a period of three (3) years after receiving
any Sales Report pursuant to Section 4.G to appoint an
internationally-recognized independent accounting firm (which is reasonably
acceptable to LICENSEE) (the “Auditor”) to inspect the relevant records of
LICENSEE to verify the amounts reported in such Sales Report.  Before beginning
its audit, the Auditor shall execute an undertaking acceptable to LICENSEE by
which the Auditor shall keep confidential all information reviewed during such
audit.  Such undertaking shall be reviewed, executed and approved in a timely
manner by LICENSEE. The Auditor shall have the right to disclose to UNIVERSITY
only its conclusions regarding any payments owed under this Agreement.

 
 
iii.
LICENSEE shall make its records available for inspection by such Auditor during
regular business hours at such place or places where such records are
customarily kept, upon receipt of reasonable advance notice from UNIVERSITY,
solely to verify the accuracy of the Sales Report received pursuant to Section
4.G.  Such inspection right shall not be exercised more than once in any
Calendar Year and not more frequently than once with respect to records covering
any specific period of time.  UNIVERSITY agrees to hold in strict confidence all
information received and all information learned in the course of any audit or
inspection, except to the extent necessary to enforce its rights under this
Agreement or if disclosure is required by law, regulation or judicial order.

 
 
 
Page 8 of 19

--------------------------------------------------------------------------------

 
 
 
 
iv.
UNIVERSITY shall pay for such audits, as well as its own expenses associated
with enforcing its rights with respect to any payments hereunder, except that in
the event there is any upward adjustment in aggregate amounts payable for any
year shown by such audit of more than five percent (5%) of the amount paid,
LICENSEE shall pay for such audit.  LICENSEE agrees to pay any such upward
adjustment amounts, including any deficiencies identified for periods prior to
the period under audit.

 
5.           DILIGENCE EFFORTS  A. 
 
 
A.
Development Plan.  LICENSEE shall use Commercially Reasonable Efforts to carry
out research, development and commercialization activities with respect to the
Licensed Product(s) and/or the Licensed Method(s), and, by December 31st of each
year, provide the UNIVERSITY with a report detailing such activities   Such
report shall be approximately one or two pages and shall include the status of
research and/or development activities, as relevant, for Licensed Products
and/or Licensed Methods, including the completion or initiation of any clinical
studies, any significant regulatory submissions or decisions, and any
sublicensing activity.

 
 
B.
Notification of First Sale.  LICENSEE agrees to immediately notify UNIVERSITY in
writing when Sales of Licensed Product(s) and/or Licensed Method(s) first occur,
at which time LICENSEE’S obligation to make Royalty payments begins.

 
 
C.
Commercialization Plan.  LICENSEE agrees to use its Commercially Reasonable
Efforts to prepare for the launch of Licensed Product(s) and/or Licensed
Method(s).  No less than twelve (12) months prior to the projected launch of
Licensed Product(s) and/or Licensed Method(s) and by December 31 of the first
three full years following  first Sale, LICENSEE agrees to provide UNIVERSITY  a
commercial  plan for the marketing  and sale of Licensed Product(s) and/or
Licensed Method(s). UNIVERSITY shall keep all commercialization plans and
related documents confidential pursuant to Section 8 hereof.

 
6.           PATENT PROSECUTION AND MAINTENANCE
 
 
 
A.
Prosecution and Maintenance.  UNIVERSITY shall be solely responsible for the
preparation, filing, prosecution and maintenance of the Licensed
Patents.  LICENSEE agrees to cooperate, and agrees to cause its Sublicensees and
Affiliates of either to cooperate, with UNIVERSITY in preparation, filing,
prosecution and maintenance of the Licensed Patents by disclosing such
information as may be necessary for the same and by promptly executing such
documents as UNIVERSITY may reasonably request in connection
therewith.  LICENSEE and its Sublicensees and Affiliates of either shall bear
their own costs in connection with their cooperation with UNIVERSITY under this
Section.  UNIVERSITY will provide LICENSEE copies of all material documents
received or prepared by UNIVERSITY in prosecution and maintenance of Licensed
Patents.  UNIVERSITY shall provide copies in a timely manner to allow LICENSEE
an opportunity to comment and request changes.  UNIVERSITY shall reasonably
include comments of LICENSEE in the prosecution of Licensed Patents.

 
 
 
Page 9 of 19

--------------------------------------------------------------------------------

 
 
 
 
B.
Patent Costs.  LICENSEE agrees to pay all necessary and reasonable third party
fees and expenses incurred by UNIVERSITY in obtaining and maintaining the
Licensed Patents, including those incurred by UNIVERSITY prior to the Effective
Date of this Agreement.  Payment for fees and expenses incurred after the
Effective Date shall be invoiced to LICENSEE on a monthly basis and LICENSEE
agrees to pay such invoices within sixty (60) days of receipt.  LICENSEE shall
raise any objections to such amounts invoiced within the sixty (60) day time
period for payment.

 
 
C.
Election Not to Pay Patent Costs.  If LICENSEE decides to no longer support
patent costs for a specific Licensed Patent listed in Schedule A, or a
particular jurisdiction for a specific Licensed Patent listed in Schedule A, or
a particular issued or pending patent application claiming priority to a
Licensed Patent listed in Schedule A, LICENSEE shall notify UNIVERSITY in
writing.  Upon receipt of such notice, the patent rights at issue will
thereafter be excluded from the license granted hereunder, and UNIVERSITY shall
be free to license such rights to third parties, without any further obligation
to LICENSEE.  LICENSEE shall continue to reimburse UNIVERSITY for all costs
incurred up to the date fourteen (14) days after the date of receipt of notice
that UNIVERSITY cannot reasonably avoid.

 
 
D.
Failure to Pay Patent Costs.  If LICENSEE declines or fails to make advance
payments or pay or reimburse UNIVERSITY for all or any portion of the patent
fees and expenses as required by Section 6.B for any Licensed Patent, LICENSEE’s
rights with respect to all such applications and patents for which LICENSEE
fails to make advance payments or does not reimburse UNIVERSITY shall terminate
effectively thirty (30) days after written notice from UNIVERSITY requesting
such payment, unless payment is made in full within such time.  Upon such
termination of patent rights, the patent rights at issue will thereafter be
excluded from the license granted hereunder, and UNIVERSITY shall be free to
license such rights to third parties, without any further obligation to
LICENSEE.  Not withstanding the foregoing, failure to pay patent costs hereunder
is a material breach of this Agreement and the UNIVERSITY has the right to
terminate the Agreement as defined in Section 11.B.

 
 
 
Page 10 of 19

--------------------------------------------------------------------------------

 
 
 
7.           WARRANTIES; INDEMNIFICATION, ASSUMPTION OF RISK; INSURANCE
 
 
 
A.
Disclaimers of Warranties.  UNIVERSITY MAKES NO REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, UNDER THIS AGREEMENT.  IN PARTICULAR, UNIVERSITY
DISCLAIMS ANY WARRANTY WITH RESPECT TO THE INVENTION(S) CLAIMED IN LICENSED
PATENTS OR WITH RESPECT TO THE LICENSED PATENTS THEMSELVES, INCLUDING BUT NOT
LIMITED TO, ANY REPRESENTATIONS OR WARRANTIES ABOUT (i) THE VALIDITY, SCOPE OR
ENFORCEABILITY OF ANY OF THE LICENSED PATENTS; (ii) THE ACCURACY, SAFETY OR
USEFULNESS FOR ANY PURPOSE OF ANY INFORMATION PROVIDED BY UNIVERSITY TO
LICENSEE, ITS SUBLICENSEES OR AFFILIATES OF EITHER, WITH RESPECT TO THE
INVENTION(S) CLAIMED IN THE LICENSED PATENTS OR WITH RESPECT TO THE LICENSED
PATENTS THEMSELVES AND ANY PRODUCTS DEVELOPED FROM OR COVERED BY THEM; (iii)
WHETHER THE PRACTICE OF ANY CLAIM CONTAINED IN ANY OF THE LICENSED PATENTS WILL
OR MIGHT INFRINGE A PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OWNED OR
LICENSED BY A THIRD PARTY; (iv) THE PATENTABILITY OF ANY INVENTION CLAIMED IN
THE LICENSED PATENTS; OR (v) THE ACCURACY, SAFETY OR USEFULNESS FOR ANY PURPOSE
OF ANY PROCESS MADE OR CARRIED OUT IN ACCORDANCE WITH OR THROUGH THE USE OF
LICENSED PATENTS.  IN ADDITION, UNIVERSITY SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 
 
B.
Indemnification.  LICENSEE agrees, and agrees to cause any Sublicensee and
Affiliates of either to, indemnify, defend and hold harmless UNIVERSITY,
Affiliates, and all trustees, directors, officers, employees, fellows and agents
of any of the foregoing (collectively the “Indemnified Persons”) from and
against any and all claims, demands, loss, damage, penalty, cost or expense
(including attorneys’ and witnesses’ fees and costs) of any kind or nature,
arising out of, or otherwise relating to this Agreement, including without
limitation (i) any claims arising from the development, production, use, sale,
license or other disposition of Licensed Product(s) and/or Licensed Method(s)
and all activities associated therewith, or (ii) any use of information provided
by UNIVERSITY to LICENSEE, its Sublicensees or Affiliates of either.  UNIVERSITY
shall be entitled to participate at their option and expense through counsel of
their own selection, and may join in any legal actions related to any such
claims, demands, losses, damages, costs, expenses and penalties.  LICENSEE, its
Sublicensees and Affiliates of either, shall not enter into any settlement
affecting any rights or obligations of any Indemnified Person or which includes
an express or implied admission of liability, negligence or wrongdoing by any
Indemnified Person, without prior written consent of such Indemnified Person.

 
 
C.
Assumption of Risk.  The entire risk as to the performance, safety, and efficacy
of Licensed Products, Licensed Methods, or any invention claimed in the Licensed
Patents is assumed by LICENSEE, its Sublicensees and Affiliates of
either.  Indemnified Persons shall not, except for their intentional misconduct
or gross negligence, be responsible or liable for any injury, loss, or damage of
any kind, including but not limited to direct, indirect, any Sublicensee,
Affiliates of either or customers or any person or entity, regardless of legal
theory for any activity undertaken in connection with this Agreement, Licensed
Patents, Licensed Methods, or Licensed Products and all activities associated
therewith.  The above limitations on liability apply even though the Indemnified
Person may have been advised of the possibility of such injury, loss or
damage.  LICENSEE shall not and shall cause its Sublicensees and Affiliates of
either to not, make any agreements, statements, representations or warranties or
accept any liabilities or responsibilities whatsoever with regard to any person
of entity, which are inconsistent with this Section 7.C.

 
 
 
Page 11 of 19

--------------------------------------------------------------------------------

 
 
 
 
D.
Insurance.  LICENSEE agrees, and agrees to cause its Sublicensees and Affiliates
of either to agree, to maintain liability insurance that shall cover any claims
from bodily injury, property, or other damage alleged to relate to Licensed
Products, Licensed Methods, or activities undertaken in connection with this
Agreement, Licensed Patents, Licensed Methods, or Licensed Products, including
the development, manufacture, use, sale or other disposition of Licensed
Products and/or Licensed Methods and all activities associated therewith.
LICENSEE, Sublicensees or Affiliates of either will list UNIVERSITY and its
Affiliates, at LICENSEE’S, Sublicensees’ or Affiliates of either’s expense,
whichever is relevant, as additional named insureds under each liability
insurance policy (including excess or umbrella liability policies) that
LICENSEE, Sublicensees and Affiliates of either have or shall obtain that
includes any coverage of claims relating to Licensed Products and/or Licensed
Methods.  Such insurance shall be primary and noncontributory to any insurance
UNIVERSITY and its Affiliates may have.  At UNIVERSITY’s request, LICENSEE,
Sublicensees or Affiliates of either will supply UNIVERSITY in writing at least
thirty (30) days prior to any termination of or change in coverage under any
such policies.

 
8.           CONFIDENTIAL INFORMATION AND PUBLICATION
 
 
 
A.
All information submitted by one Party to the other concerning Licensed
Product(s), Licensed Method(s), and/or the invention(s) claimed in the Licensed
Patents shall be considered confidential (“Confidential Information”) and shall
be utilized by the receiving Party only pursuant to the licenses granted
hereunder.  During the term of this Agreement and for a period of five (5) years
thereafter, neither Party shall disclose to any third party any Confidential
Information received from the other Party without the specific written consent
of such Party.  The foregoing shall not apply where Confidential Information a)
was or becomes public through no fault of the receiving Party, b) was, at the
time of receipt, already in the possession of the receiving Party as evidenced
by its written records, c) was obtained from a third party legally entitled to
use and disclose the same, or d) is required by law to be disclosed to a
governmental agency.

 
 
 
Page 12 of 19

--------------------------------------------------------------------------------

 
 
 
 
B.
UNIVERSITY agrees to preserve as confidential any and all trade secrets,
privileged records or other proprietary information belonging to LICENSEE or its
Affiliates or Sublicensees marked as Confidential and disclosed to the
UNIVERSITY.  For disclosure of confidential or proprietary information belonging
to LICENSEE or its Affiliates or Sublicensees by oral communication, such
disclosure will be reduced to writing, marked as Confidential, and sent to
UNIVERSITY within two (2) weeks of such disclosure to UNIVERSITY.

 
 
C.
LICENSEE acknowledges the UNIVERSITY’s strong institutional policy favoring the
retention of public rights and dependence upon publication as essential means of
exchange.  UNIVERSITY shall have the right to publish the results of and
disseminate information to the extent that proprietary trade secrets or
confidential information provided by LICENSEE or its Affiliates or Sublicensees
to UNIVERSITY are not disclosed.

 
9.           MARKETING AND ADVERTISING.  Each Party agrees not to use the name
of the other Party in any commercial activity, press releases, marketing,
advertising or sales brochures except with the prior written consent of the
other Party, which consent may be granted or withheld in such Party’s sole
discretion.  LICENSEE further agrees not to use and shall prohibit its
Sublicensees and Affiliates of either from using the name of the University of
Chicago or Argonne National Labs, in any commercial activity without the prior
written consent of the UNIVERSITY.  LICENSEE may, upon receiving approval from
UNIVERSITY, apply such approval to subsequent iterations of the same activity
provided that the content and presentation of the approved material is not
changed in terms of scope, scale, or purpose.  For additional clarification by
example, it is intended that for approved material used in presenting to
potential investors of LICENSEE the approved material may be presented to
several investors at different times without need for approval of each
presentation.
 
10.           INFRINGEMENT
 
 
 
A.
Notice of Infringement.  In the event of an infringement of a Licensed Patent,
each Party shall give the other written notice if one of them becomes aware of
any infringement by a third party of any Licensed Patent.  Upon notice of any
such infringement, the parties shall promptly consult with one another with a
view toward reaching the agreement on a course of action to be pursued.

 
 
B.
LICENSEE’s Right to Bring Infringement Action.  If a third party infringes any
patent included in Licensed Patents within the Field, LICENSEE shall have the
right to institute and prosecute an action or proceeding to abate such
infringement and to resolve such matter by settlement or otherwise with the
permission of UNIVERSITY.  Before LICENSEE commences an action with respect to
an infringement of such patents, LICENSEE shall give careful consideration to
the views of UNIVERSITY and to potential effects on the public interest in
making its decision whether or not to sue.  LICENSEE agrees to notify UNIVERSITY
of its intention to bring an action or proceeding prior to filing the same
within sixty (60) days after notification under Section 10.A.  LICENSEE agrees
to hire counsel reasonably acceptable to UNIVERSITY.  LICENSEE shall keep
UNIVERSITY timely informed of material developments in the prosecution or
settlement of such action or proceeding.  LICENSEE shall be responsible for all
costs and expenses of any action or proceeding against infringers, which
LICENSEE initiates.  UNIVERSITY may be represented by counsel in any such legal
proceedings acting in an advisory but not controlling capacity, the expense of
which shall be subject to reimbursement by LICENSEE.  UNIVERSITY shall cooperate
fully by joining as a party plaintiff if required to do so by law to maintain
such action or proceeding and by executing and making available such documents
as LICENSEE may reasonably request.  LICENSEE agrees to promptly reimburse
UNIVERSITY for its reasonable third party out-of-pocket fees and expenses
incurred in joining an action or proceeding or cooperating with LICENSEE.  All
amounts of every kind and nature recovered from an action or proceeding of
infringement by LICENSEE shall belong to LICENSEE.  After deduction of fees and
expenses of both parties to this Agreement, any remaining amounts recovered
shall be considered Net Sales under this Agreement and subject to Royalty
payments in accordance with Section 4.D.

 
 
 
Page 13 of 19

--------------------------------------------------------------------------------

 
 
 
 
C.
LICENSEE Discretion.  The prosecution, settlement, or abandonment of any action
or proceeding under Section 10.B shall be at LICENSEE’s reasonable discretion
provided that LICENSEE has timely informed UNIVERSITY of material developments
of such action.  LICENSEE shall not have any right to surrender any of
UNIVERSITY’s rights to the Licensed Patents or Licensed Methods, or to grant any
infringer any of UNIVERSITY’s rights to the Licensed Patents or Licensed Methods
without UNIVERSITY’s written consent.

 
 
D.
UNIVERSITY’s Right to Bring Infringement Action.  If LICENSEE declines or fails
to take action to abate an infringement within sixty (60) days of notification
under Section 10.A, UNIVERSITY shall have the right, at its sole discretion, to
take action, including to institute and prosecute an action or proceeding, to
abate such alleged infringement and to resolve such matter by settlement or
otherwise.  LICENSEE shall cooperate fully by joining as a party plaintiff if
required to do so by law to maintain such action and by executing and making
available such documents as UNIVERSITY may reasonably request.  If the amounts
recovered by UNIVERSITY exceed its reasonable third party fees and expenses,
UNIVERSITY agrees to pay LICENSEE for its reasonable third party expenses
incurred by it in cooperating in the action or proceeding.  Except as
specifically provided in this Section 10.D, UNIVERSITY shall have the right to
retain all amounts recovered of every kind and nature.  Amounts recovered by
UNIVERSITY shall not be considered Net Sales under this Agreement and shall not
be construed to affect LICENSEE’s rights under this Agreement to sublicense the
Licensed Patents and/or Licensed Methods provided, however, that once the
UNIVERSITY has instituted legal proceedings against, or settlement discussions
with, an alleged infringer under this Section 10.D, LICENSEE shall not grant a
sublicense to such alleged infringer without the prior written consent of
UNIVERSITY.

 
 
 
Page 14 of 19

--------------------------------------------------------------------------------

 
 
 
11.           TERM AND TERMINATION
 
 
A.
Term.  Unless terminated earlier pursuant to Section 11.B or 11.C of this
Agreement, this Agreement shall terminate on the date of expiration of the last
to expire of the Licensed Patents.

 
 
B.
UNIVERSITY’s Right to Terminate.  UNIVERSITY shall have the right to terminate
this Agreement as follows, in addition to all other available remedies:

 
 
i.
If LICENSEE fails to pay any Royalties, Patent Costs or other payment when due,
this Agreement shall terminate effective ninety (90) days after UNIVERSITY’s
written notice to LICENSEE to such effect, unless LICENSEE makes such payment
within the ninety (90) days or has cured such failure to the satisfaction of the
UNIVERSITY.

 
 
ii.
If LICENSEE fails to comply with any material obligation of this Agreement other
than an obligation to make a Royalty or other payment when due, the UNIVERSITY
may at its sole discretion terminate the Agreement effective ninety (90) days
after UNIVERSITY’s written notice to LICENSEE describing such failure, unless
LICENSEE cures such failure to the satisfaction of UNIVERSITY within the ninety
(90) days.

 
 
iii.
If LICENSEE shall have filed by or against it a petition under any bankruptcy or
insolvency law and such petition is not dismissed within ninety (90) days of its
filing, or if LICENSEE makes an assignment of all or substantially all of its
assets for the benefit of its creditors UNIVERSITY may terminate this Agreement
by written notice effective as of the (i) date of filing by LICENSEE of any such
petition, (ii) date of any such assignment to creditors, or (iii) end of the
ninety (90) days if a petition is filed against it and not dismissed by such
time, whichever is applicable.

 
 
iv.
If LICENSEE shall be dissolved, liquidated or otherwise ceases to exist, other
than for reasons specified in this Section 11, this Agreement shall
automatically terminate as of (i) the date articles of dissolution or a similar
document is filed on behalf of LICENSEE with the appropriate government
authority or (ii) the date of establishment of a liquidating trust or other
arrangement for the winding up of the affairs of LICENSEE.  Any previous waiver
by the UNIVERSITY, of the UNIVERSITY’s right to terminate this Agreement, shall
not constitute a waiver on any subsequent right of the UNIVERSITY to terminate
under this Section 11.

 
 
 
Page 15 of 19

--------------------------------------------------------------------------------

 
 
 
 
v.
UNIVERSITY shall have the right to immediately terminate this Agreement in the
event that LICENSEE challenges, directly or indirectly, the validity or
enforceability of any of the Licensed Patents before any court, arbitrator, or
other tribunal or administrative agency in any jurisdiction.  Notwithstanding
the foregoing, UNIVERSITY will not have the right to terminate this Agreement on
account of any action taken by LICENSEE in connection with its prosecution or
defense of (i) LICENSEE’s owned intellectual property or (ii) third-party
intellectual property controlled by LICENSEE.

 
 
C.
LICENSEE’s Right to Terminate.  LICENSEE may terminate this Agreement at any
time by giving UNIVERSITY ninety (90) days, prior written notice.

 
 
D.
Post Termination Obligations of LICENSEE.  Upon the termination of this
Agreement pursuant to Section 11.B or 11.C, all rights of LICENSEE to use the
Licensed Patent(s) and Licensed Method(s), and any other rights conferred to
LICENSEE by this Agreement, shall immediately thereafter cease.  Upon such
termination, and upon request of UNIVERSITY, all Tangible Materials shall be
either transferred to UNIVERSITY or destroyed in part or in whole by LICENSEE;
provided LICENSEE may elect to destroy biological materials in lieu of
transferring them to UNIVERSITY.  LICENSEE shall provide to the UNIVERSITY a
certification that such partial or complete destruction has been
completed.  LICENSEE shall not thereafter operate or conduct business under any
name or mark and in any manner in the Territory that might tend to create the
impression that this Agreement is still in force, or that LICENSEE has any right
to use any Licensed Patent(s), Licensed Method(s), any trademark or servicemark
of UNIVERSITY, and/or any Tangible Material.  All payments including fees and
costs due under this Agreement and not paid yet shall become immediately due and
payable.  Upon expiration or termination, LICENSEE shall cease using
UNIVERSITY’s name.

 
 
E.
Survival.  All causes of action accruing to either party under this Agreement
shall survive termination for any reason, as well as (1) LICENSEE’S obligation
to pay Royalties, Patent Costs, fees and other payments accrued prior to the
date of termination and which were not paid or payable before termination, and
(2) LICENSEE’s obligation to report Net Sales and to keep records as set forth
in this Agreement, and (3) all provisions inclusive from Section 7 to Section 8
survive termination or expiration of the Agreement.  During the six (6) month
period following termination of this Agreement, LICENSEE may sell inventory
existing or in the process at the time of termination.  Such Sales shall be
subject to the Royalty obligations under Section 4.D.

 
 
F.
Termination and Sublicenses.  If this Agreement is terminated for any reason,
UNIVERSITY agrees that upon the Sublicensee’s notice as described below and
provided the Sublicensee is not in breach of its Sublicense, UNIVERSITY shall
grant to such Sublicensee license rights and terms equivalent to the Sublicense
rights and terms which the Sublicense shall have granted to the Sublicensee;
provided that Sublicensees within sixty (60) days of receiving the notice of
termination provides to UNIVERSITY written notice wherein the Sublicensee:  (i)
agrees to abide by the terms and conditions of this Agreement applicable to
LICENSEE and to discharge directly all pertinent obligations of LICENSEE
hereunder; provided that if the payments of Sublicensee pursuant to the terms of
the Sublicense are greater than the payments owed under this Agreement,
Sublicensee’s royalty and other payment obligations shall be modified to match
those of the Sublicense, and (ii) acknowledges that UNIVERSITY shall have no
obligations to the Sublicensee other than its obligations set forth in this
Agreement with regard to LICENSEE.

 
 
 
Page 16 of 19

--------------------------------------------------------------------------------

 
 
12.           EXPORT REGULATIONS.  Licensed Products, Licensed Methods, and
technical data and information delivered under this Agreement may be subject to
United States export control laws and may also be subject to export or import
regulations in other countries.  LICENSEE agrees to comply strictly with all
such laws and regulations and acknowledges that LICENSEE has the responsibility
to obtain such licenses to export, re-export, or import Licensed Products,
Licensed Methods, or other technical data and information delivered under this
Agreement as may be required by applicable laws or regulations.  To the extent
that the United States Export Control Regulations are applicable, neither
LICENSEE nor UNIVERSITY shall, without having first fully complied with such
regulations, (i) knowingly transfer, directly or indirectly, any unpublished
technical data obtained or to be obtained from the other party hereto to any
destination, or (ii) knowingly ship, directly or indirectly, any product
produced using such unpublished technical data to any destination.  LICENSEE
acknowledges that the export of any products and/or technical data from the
United States may require export control licenses by LICENSEE, and may result in
LICENSEE subjecting itself to criminal liability under U.S. laws.
 
13.           U.S. COMPETITIVENESS.  LICENSEE agrees that any Licensed
Product(s) and/or Licensed Method(s) for use or sale in the United States shall
be manufactured substantially in the United States to the extent required by 35
United States Code Section 204 and nothing here shall limit or restrict
LICENSEE’s right to file and obtain a waiver of such manufacturing requirement
in accordance with applicable laws and regulations.
 
14.           ENTIRE AGREEMENT, AMENDMENT, WAIVER.  The Agreement together with
the Schedule attached hereto constitute the entire agreement between the Parties
regarding the subject matter hereof, and supersedes all prior written or oral
agreements or understandings (express or implied) between them concerning the
same subject matter.  The Agreement may not be amended or modified except in
writing signed by duly authorized representatives of each Party.  No waiver of
any default hereunder by either Party or any failure to enforce any rights
hereunder shall be deemed to constitute a waiver of any subsequent default with
respect to the same or any other provision hereof.
 
15.           NOTICE.  Any notice required or otherwise made pursuant to this
Agreement shall be in writing, sent by registered or certified mail properly
addressed, or by facsimile with confirmed answer-back, to the other Party at the
address set forth below or at such other address as may be designated by written
notice to the other Party.  Notice shall be deemed effective three (3) business
days following the date of sending such notice if by mail, on the day following
deposit with an overnight courier, or upon confirmed answer-back if by
facsimile.
 
 
 
Page 17 of 19

--------------------------------------------------------------------------------

 
 
 
IF to UNIVERSITY:
 
University of Chicago
UChicagoTech, Attn:  Director
6030 S. Ellis Avenue
Suite 2S
Chicago, IL  60637
IF to LICENSEE:
 
Opexa Therapeutics, Inc.
Attn:  Neil K. Warma, President & Chief Executive Officer
2635 Technology Forest Blvd.
The Woodlands, Texas 77381
 
 



16.           ASSIGNMENT.  This Agreement shall be binding on the Parties hereto
and upon their respective successors and assigns.  Notwithstanding Section 3.A,
either Party may at any time, upon written notice to the other Party, assign or
delegate to a successor to all or substantially all of its business or an
Affiliate of such Party any of its rights and obligations hereunder, provided
that any such assignment or delegation shall in no event relieve either Party of
its primary responsibility for the same.  Except as provided in the preceding
sentence, and except as provided in Section 11.B(3), LICENSEE may not assign
this Agreement without the prior written consent of UNIVERSITY, which consent
shall not be unreasonably withheld, and any attempted assignment in violation
thereof shall be void.  UNIVERSITY may assign this Agreement at any time to any
third party on written notice to LICENSEE.  In such event, the assignee shall be
substituted for UNIVERSITY as a party hereto, and UNIVERSITY shall no longer be
bound hereby.
 
17.           GOVERNING LAW.  To the extent there is no applicable federal law,
the interpretation and performance of this Agreement shall be governed by the
laws of the State of Illinois applicable to contracts made and to be fully
performed in that state.
 
18.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same document.

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives and signed
below,
 
University of Chicago
 
Opexa Therapeutics, Inc.
                          By: /s/ Alan Thomas   By: /s/ Neil K. Warma   Name:
Alan Thomas   Name: Neil K. Warma   Title: Director, UChicagoTech   Title:
President & Chief Executive Officer              
Date:
November 2, 2011   Date: November 2, 2011              

 
 
Page 18 of 19

--------------------------------------------------------------------------------

 


SCHEDULE A
 
UChicagoTech Case #ANL-02-021
 
US Patent Application – 12/954,200, title “Human stem cell materials and
methods”
 
Nationalized PCT
applications:                                                      11152200.9EPO;
03781813.5EPO; 2,505,394 CA
 


 


Page 19 of 19

